IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: Z.N.N., A MINOR      : No. 222 EAL 2017
                                         :
                                         :
PETITION OF: C.B.N., MOTHER              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.